Citation Nr: 0405156	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  01-05 441	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1955 to April 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes at the outset that there was a significant 
change in VA law during the course of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became law.  
Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  A 
review of the record indicates that the veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in September 2001 and that his claim was 
adjudicated de novo in an August 2003 supplemental statement 
of the case.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim, make reasonable 
efforts to obtain relevant records adequately identified and 
authorized by the claimant, notify the claimant of the 
efforts taken to obtain those records, describe further 
action to be taken by VA, and make continued efforts to 
obtain records from a federal government department or agency 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  38 C.F.R. § 3.159(c) (2003).  In this case, VA 
reports indicate that the veteran's service medical records 
may have been lost due to fire.  In such cases, there is a 
heightened duty to assist the veteran in developing evidence 
that might support his claim.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992).  

In claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  A medical examination or 
medical opinion is deemed to be necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability and indicates 
the claimed disability or symptoms may be associated with an 
event, injury, or disease during active service.  38 C.F.R. 
§ 3.159(c)(4).  The Board notes the veteran and his spouse 
have provided competent lay evidence of recurrent symptoms of 
a disability possibly associated with active service.  
Therefore, the Board finds a VA medical opinion is required 
for an adequate decision.

Accordingly, this matter is REMANDED for the following:  

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  

2.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment for his psychiatric 
disorder since July 2002.  The RO should 
obtain complete copies of the medical 
records (not already in the claims 
folder) from all identified sources.  

3.  The veteran should be scheduled for a 
VA psychiatric examination for an opinion 
as to whether it is as likely as not that 
he has a present psychiatric disorder 
that began during his period of military 
service from April 1955 to April 1958.  
The examiner should elicite a detailed 
history from the veteran of his 
psychiatic symptoms during service and 
thereafter.  In formulating an opinion as 
to the whether the veteran has a current 
psychiatric disorder which began during 
his military service, the examiner should 
comment on the significance of the lack 
of documentation of psychiatric treatment 
prior to 1965.  The claims folder must be 
available to, and reviewed by, the 
examiner.  The examiner should reconcile 
any opinion given with the other evidence 
of record and provide a complete 
rationale.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
The RO must consider all applicable laws 
and regulations.  Whether or not any 
additional evidence or information is 
received, the RO must re-adjudicate the 
claim.  If the benefit sought remains 
denied, the veteran should be furnished 
an appropriate supplemental statement of 
the case and be afforded the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




